UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report: September 15, 2009 (Date of earliest event reported) THE YORK WATER COMPANY (Exact name of registrant as specified in its charter) PENNSYLVANIA 001-34245 23-1242500 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) YORK, PENNSYLVANIA (Address of principal executive offices) (Zip Code) (717) 845-3601 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) THE YORK WATER COMPANY Item 9.01 Financial Statements and Exhibits. The registrant is re-filing the following contracts, including all exhibits, schedules and attachments thereto, in response to comments given by the Securities and Exchange Commission. (d) Exhibits Fifth Supplemental Acquisition, Financing and Sale Agreement relative to the $4,300,000 5% Water Facilities Revenue Refunding Bonds, dated as of October 1, 1995 Loan Agreement between The York Water Company and Pennsylvania Economic Development Financing Authority relative to the $2,350,000 4.05% and $4,950,000 5% Exempt Facilities Revenue Bonds, dated as of April 1, 2004 Loan Agreement between The York Water Company and York County Industrial Development Authority relative to the $10,500,000 4.75% Exempt Facilities Revenue Bonds, dated as of October 1, 2006 Trust Indenture between the York County Industrial Development Authority and Manufacturers and Traders Trust Company, as trustee, dated as of October 1, 2006 Trust Indenture between Pennsylvania Economic Development Financing Authority and Manufacturers and Traders Trust Company, as trustee, dated as of May 1, 2008 Trust Indenture between Pennsylvania Economic Development Financing Authority and Manufacturers and Traders Trust Company, as trustee, dated as of October 1, 2008 THE YORK WATER COMPANY SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. THE YORK WATER COMPANY Date: September 15, 2009 By: /s/Kathleen M. Miller Kathleen M. Miller Chief Financial Officer
